NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAR 6 2020
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

FRANCISCO J. MARTINEZ,                          No.   19-55440

                Petitioner-Appellant,           D.C. No.
                                                3:17-cv-01760-WQH-AGS
 v.

ADOLFO GONZALEZ, San Diego Chief                MEMORANDUM*
Probation Officer,

                Respondent-Appellee.

                   Appeal from the United States District Court
                     for the Southern District of California
                   William Q. Hayes, District Judge, Presiding

                            Submitted March 2, 2020**
                              Pasadena, California

Before: HURWITZ and FRIEDLAND, Circuit Judges, and KORMAN,*** District
Judge.

      Francisco Martinez was convicted in California state court on two counts of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Edward R. Korman, United States District Judge for the
Eastern District of New York, sitting by designation.
commodities fraud in violation of California Corporations Code § 29536. The

district court dismissed Martinez’s subsequent 28 U.S.C. § 2254 petition but granted

a certificate of appealability on two issues. We have jurisdiction over Martinez’s

appeal under 28 U.S.C. §§ 1291 and 2253(a). Reviewing the district court’s denial

of the writ de novo, see Poyson v. Ryan, 879 F.3d 875, 887 (9th Cir. 2018), we

affirm.

      1.      In the last reasoned state court decision, the California Court of Appeal,

applying the test in Jackson v. Virginia, 443 U.S. 307, 319 (1979), reasonably

determined that there was sufficient evidence to support Martinez’s commodities

fraud convictions. See Coleman v. Johnson, 566 U.S. 650, 651 (2012). Taken in the

light most favorable to the State, the evidence showed that Martinez made false

statements about the past returns generated by the foreign currency trading company

with which he was associated and about the company’s ability to mitigate risk on

future returns. The evidence also showed that clients of the company relied on these

statements.

      2.      The Court of Appeal also reasonably determined that the trial court’s

failure to instruct the jury on the scienter required for commodities fraud under

California law—knowledge of the statement’s falsity—was harmless under

Chapman v. California, 386 U.S. 18, 22 (1967). The Court of Appeal’s conclusion

was not based on an unreasonable determination of the facts. See 28 U.S.C.


                                           2
§ 2254(d); People v. Martinez, 10 Cal. App. 5th 686, 711-13 (2017).

      AFFIRMED.




                                        3